Citation Nr: 1204003	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for residuals of elective corrective surgery for a congenital dental facial deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from December 2001 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in pertinent part, denied the Veteran's claims for service connection for bilateral flat feet and a congenital dental facial deformity, status post elective surgery for correction, claimed as jaw pain.  He perfected an appeal as to these matters.  Jurisdiction of the Veteran's case is currently with the VA RO in St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symtoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symtoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symtoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's post-surgical jaw deformity claim as indicated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for bilateral flat feet, that he asserts worsened in service due to his wearing boots provided by the military, and claims residuals of corrective jaw surgery that include jaw pain and popping.  

Service treatment records show that, when examined for enlistment in October 2001, the Veteran had mild pes planus that was asymptomatic and was found qualified for active service.  In March 2002, he was seen with complaints of bilateral foot pain and diagnosed with pes planus and mild plantar fasciitis.  In May 2002, the Veteran again complained of foot pain and was referred to a podiatrist.  On a medical assessment completed in November 2006, prior to his discharge, it was noted that the Veteran said he had problems with flat feet.

A March 2007 VA examination report includes the Veteran's complaints of intermittent foot problems and that he had a foot deformity.  Slight pain his middle feet was noted.  Diagnoses included flat feet and splay feet.

As to the Veteran's claim regarding his jaw/chin surgery, the records include a December 2001 dental processing evaluation that revealed negative potential Class 3 findings.  The Veteran's contemporaneous service entrance examination similarly indicated that there was no evidence of any dental defects.  In August 2004, he complained of crowded teeth and an inability to bite into food and underwent a comprehensive evaluation for a high angle, skeletal Class II open bite.  Color photos taken at the time show his overbite.  An undated orthodontic treatment plan documents that the Veteran had Class III malocclusion, skeletal class II, for which orthodontic treatment and orthographic surgery was recommended.  A September 20, 2004 Commander's Concurrence Form indicates that the Veteran had a dental malocclusion that impaired his dental function and may adversely affect the longevity and health of his dentition that existed prior to entry into service.  

Service treatment records include an August 2006 operative report indicating that the Veteran was initially seen in August 2004 with complaints of an inability to bite into food and temporomandibular jaw (TMJ) problems that consisted of joint popping with wide opening.  He was diagnosed with skeletal class II, maxillary transverse deficiency, apertognathia, mandibular hypoplasia, and microgenia.  Orthodontic treatment was completed and the Veteran's TMJ symtoms improved but he had right TMJ popping with wide opening.  Maxilla surgery was performed.  A second surgery was performed in October 2006, according to the operative report, to treat congenital microgenia.  On the medical assessment completed in November 2006, prior to his discharge, it was noted that the Veteran said he had problems with jaw/chin surgery

A March 2007 VA examination report indicates that, in August 2006, the Veteran had extensive surgery on his jaw to correct a significant overbite.  His lower jaw was moved forward and his upper jaw was widened.  Braces were worn on both jaws for two years.  The Veteran complained of left and right jaw pain that radiated into his chin when he opened his mouth or chewed anything hard and experienced cracking in his jaw when he opened and closed his mouth.  There were no teeth replaced.  Upon clinical evaluation and review of x-rays, the examiner reported "[o]bvious problems with both [j]aws since the August 2006 surgery [with a] [n]eed to wait and see whether orthopedic treatment of the jaw will stabilize and centrally position the teeth and whether [the Veteran] will be free of pain."  Periodontal findings were normal and it was noted that opening the Veteran's mouth was difficult because of bands that resulted in gingivitis and isolated bleeding.

In his July 2007 notice of disagreement, the Veteran said that he was not seeking a dental issue but "rather an orthopedic" issue related to the jaw and its corrective surgery that was unrelated to his teeth.  In his January 2008 substantive appeal, the Veteran noted that, although a March 2007 VA examiner reported that his condition would be stable once the braces were removed, his braces were off "and still the condition exists".  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011); VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096. 

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel  opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  

Here, the Board is of the opinion that the Veteran should be afforded new VA examinations to determine the etiology of any bilateral foot disorder and residuals of corrective jaw surgery found to be present.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA dental examination, by a medical professional with appropriate expertise (e.g. dental surgeon, dentist) to determine the current nature and etiology of any chronic jaw disorder found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner prior to the examination.

a. The examiner should be asked to provide a diagnosis for all of the Veteran's claimed jaw disorders and provide an opinion indicating whether it is at least as likely as not (i.e. a 50% probability or greater) that any of disorder of the jaw was incurred or aggravated by active service.

b. If the jaw disorder did not have its onset in service, the examiner must state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner must state whether the disorder is a disease or a congenital defect.  

c. If it is determined that it is undebatable that the identified disability is a congenital defect, opine whether a superimposed disability became manifested in service, and if so address the nature of that superimposed disability.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that the superimposed disability developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability)

d. If it is determined that it is undebatable that the identified disability but is a congenital disease and not a defect, provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder. 

e. The examiner is requested to provide thorough reasons and bases in support of his opinions, and should specifically address the questions of causation and etiology.  Rationale should be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with a supporting explanation.
 
2.  Schedule the Veteran for an appropriate VA orthopedic examination to determine the current nature and etiology of any chronic foot disorder found to be present.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner prior to the examination.

a. For any foot disorder found, the examiner should be asked to provide a diagnosis for all of the Veteran's foot disorders and provide an opinion indicating whether it is at least as likely as not (i.e. a 50% probability or greater) that any identified foot disorder(s) was incurred or aggravated by active service.  If a congenital (foot) condition exists, the examiner should state whether it is a disease or defect.  If it is a disease, did it increase in severity or was it subject to a superimposed disease or injury during military service that resulted in additional disability? 

b. As for his bilateral pes planus, which was diagnosed at enlistment, the examiner should state whether it is as likely as not that bilateral pes planus permanently worsened during active duty service beyond any natural progress?  If so, specify the degree of aggravation over and above the pre-existing level of bilateral pes planus.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

c. The examiner is requested to provide thorough reasons and bases in support of his opinions, and should specifically address the questions of causation and etiology.  Rationale should be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with a supporting explanation.

3. Then readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

